Citation Nr: 0022625	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-02 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
November 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  In January 1998, the Board 
remanded the veteran's claim to the RO for further 
evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. Prior to June 1, 1997, the veteran's service-connected 
post-traumatic stress disorder (PTSD) resulted in total 
social and occupational impairment that precluded him from 
securing or following substantially gainful employment.

3. Since June 1, 1997, the veteran's service-connected PTSD 
results in severe, but not total, social and occupational 
impairment and includes such symptoms as emotional 
volatility, social isolation and anger management 
problems.


CONCLUSIONS OF LAW

1. The schedular criteria for a 100 percent rating for PTSD, 
prior to June 1, 1997, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996), prior to November 7, 1996; 
38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (1999), 
effective November 7, 1996.

2. The schedular criteria for a rating in excess of 70 
percent, from June 1, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996), prior to November 7, 1996; 
38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (1999), 
effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and, to 
that end, it remanded his claim in January 1998 to afford the 
veteran the opportunity to undergo VA examination and enable 
the RO to evaluate his claim under new rating criteria, 
effective November 7, 1996.  The examination report and 
additional medical evidence received by the RO are associated 
with the claims file and the Board believes that no further 
assistance to the veteran with respect to his claim is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.


I.  Factual Background

Service records are entirely negative for complaints, 
treatment or diagnoses of a psychiatric disorder.  Post 
service, VA medical records and examination reports, dated 
from 1971 to 1998, are associated with the claims folder and 
reflect the veteran's treatment for various disorders, 
including alcoholism, drug withdrawal, hypertension, 
orthopedic problems and PTSD.  His PTSD was treated with 
individual and group psychotherapy and prescribed medication.

A May 1971 VA examination report includes a diagnosis of 
anxiety reaction, chronic.  

VA hospitalized the veteran from October to November 1995 for 
treatment of a long history of alcohol and cocaine 
dependence.  According to the hospital discharge record, he 
was homeless, had approximately six prior treatment 
experiences and remained abstinent for periods up to two and 
one half years.  The veteran appeared to have a considerable 
problem with anxiety and how he dealt with it.  His problems 
included chemical and nicotine dependence, difficulty 
identifying or expressing feelings directly, the need to rule 
out PTSD, lack of stress management skills and a living 
arrangement incompatible with recovery.  He made good 
progress in the chemical dependence program and was admitted 
to the VA Domiciliary program to participate in the Intensive 
Transitional Treatment Program. The veteran appeared to have 
chronic PTSD and participated in PTSD group sessions.  At 
discharge, a score of 40 was assigned on the Global 
Assessment of Functioning (GAF) Scale.    

A February 1996 VA progress note reflects the veteran's 
complaints of emotional turmoil, anger outbursts and 
increased symptoms of PTSD, with nightmares and flashbacks.

According to a February 1996 VA Social and Industrial Survey 
Report, the veteran, who was 47 years old, was an inpatient 
with the VA Domiciliary.  He admitted to heavily abusing both 
alcohol and drugs during his first tour in Vietnam and 
described a thirty-year pattern of self-medication with 
drugs, due to PTSD.  State and VA hospitalizations for 
detoxification in the 1970s were unsuccessful.  The veteran 
married in 1971 or 1972, it lasted a short time and he had a 
grown daughter from the marriage.  Post service, he did 
construction work and rarely held a job longer than two 
years.  He drove a long haul truck and, in 1980, went to work 
for the Oregonian as a pressman where he worked for twelve 
years.  In 1989, he entered an inpatient treatment program 
and stayed clean and sober for approximately two and a half 
years.  He was arrested and convicted of drug trafficking and 
was incarcerated for twenty months, remained clean and sober 
in prison but used drugs and alcohol after his release that 
disrupted good relationships with his grandchildren.  
Thereafter, he entered the VA alcohol rehabilitation program 
and was admitted to the Domiciliary.  He will be discharged 
from parole at the end of the year.  The veteran reported 
good relationships with his grandchildren, but otherwise said 
he was scared to death of relationships.

Further, his PTSD symptoms included sleep disturbance, with 
combat-related nightmares, hypervigilance, flashbacks and 
chronic depression.  Contact with Vietnam, loud noises or 
sudden movements were triggers and he experienced guilt and 
adrenaline addiction maintained through fights and reckless 
movement that essentially replicated dangerous elements 
experienced in service.  The veteran said he filed his PTSD 
claim to receive PTSD treatment and anticipated remaining at 
the VA Domiciliary until he accessed community resources for 
treatment and employment.  He liked printing work, but found 
work at the Oregonian too stressful and hoped to find a 
printing program that qualified him to work as a printer in a 
small concern.  His support system consisted of a close 
friend in the Domiciliary and his grandchildren.  He liked to 
fish and read and took prescribed medication for depression 
that was effective in reducing the frequency of his 
nightmares.  

The report noted that the veteran presented as an alert, 
cooperative individual, who was neatly barbered and dressed 
and manifested no emotional distress at any time during the 
interview, even while describing painful experiences in 
Vietnam.  It was further noted that the veteran's PTSD claim 
was based on recommendations of professional staff who felt 
he had a significant level of PTSD symptomatology.  The 
veteran had only occasional periods of being clean and sober, 
with a succession of job changes, one failed marriage, almost 
nonexistent relationships with others and a criminal record.  
He appeared sincerely committed to recovery issues and 
domiciliary chart notes showed that he progressed well.  
Specific PTSD symptoms that the veteran felt had been factors 
in his alcohol and drug abuse included chronic depression, 
guilt, grief, anger, startle reaction, hypervigilance and 
recurring nightmares.

According to findings of a March 1996 VA PTSD examination 
report, the veteran lived in the VA Domiciliary, completed an 
automobile course and hoped to receive further on-the-job 
training.  He gave a long history of polysubstance abuse and 
dependence that started in service and said memories and 
feelings related to Vietnam experiences caused him to use 
alcohol and drugs for self-medication.  He had been in 
several treatment programs, had maintained his sobriety and 
freedom from drugs for the past six months and was active in 
the Alcohol Anonymous (AA) program.  The veteran was fearful 
of the future but thought he could maintain sobriety and 
freedom from drug use.  He had an active interest in his 
daughter and granddaughter and said they were the main 
reasons for going on with his life.  He entertained suicidal 
ideation for a long period of time.  His symptoms included 
guilt, sleep difficulty with combat-related nightmares, 
hypervigilance, avoidance of Asian people, intrusive 
thoughts, chronic interpersonal difficulty and anger.  The 
veteran lost most of his post service jobs because of 
drinking or drug use and was essentially homeless since 1991.  

Findings on mental status examination revealed that the 
veteran appeared quite fidgety and anxious throughout the 
entire interview.  He had constant movement of his legs and 
fingers, but had reasonably good eye contact and related well 
to the examiner.  Except for the appearance of anxiety, the 
veteran's affect was most appropriate and he appeared to 
relate his history in a very forthright and honest manner.  
His speech was clear, coherent and goal-directed.  He 
described his mood as chronic depression with fear of the 
future and rather poor self-esteem.  There was no evidence of 
formal thought disorder or psychotic thinking.  The veteran's 
cognitive functioning was good and he did not appear to be 
impaired.  His insight was present and good and judgment was 
not impaired.  

According to the VA examiner, the veteran met the criteria 
for PTSD.  The veteran's history of polysubstance abuse and 
dependence appeared to be an effort for self-medication.  The 
examiner commented that the veteran's history indicated 
considerable exposure to combat and the veteran was also in a 
state of chronic depression for which he took prescribed 
medication.  In the VA examiner's opinion, the veteran not 
only met the criteria for PTSD, but was currently 
significantly socially and industrially impaired as a result 
of PTSD, aggravated by polysubstance abuse.  The Axis I 
diagnoses were PTSD, chronic and disabling, a long history of 
polysubstance abuse and dependence, currently in remission 
and chronic dysthymic disorder, probably associated with the 
first two diagnoses.  

A March 1996 VA progress record indicates that the veteran 
resided at a VA Domiciliary.  He made steady progress 
addressing and identifying goals and participated in 
individual and group sessions.  The veteran demonstrated an 
understanding of his disease and what was necessary to 
successfully recover.  He had started to address his 
impatience with others and was less abrasive.  The counselor 
assigned a GAF score of 50.

Service connection for PTSD was granted in a March 1996 
rating decision.  The RO based its decision upon evidence of 
combat-related stressors in service and the diagnosis of PTSD 
made by the VA psychiatric examiner in March 1996.  The RO 
awarded a 50 percent disability evaluation for the veteran's 
PTSD.

An April 1996 VA progress notes indicates that the veteran 
was less anxious, not depressed and benefited from medication 
and minimal stress.  A May 1996 VA record entry indicates 
that he was followed for severe PTSD and mood depression and 
had good results with medication after hospitalization.  The 
veteran reported less anxiety and startle response, better 
sleep, attention and ability to focus. 

The veteran was discharged from the VA Domiciliary program in 
June 1996.  According to the VA discharge summary, he 
successfully completed the Domiciliary Care Program after 
successful completion of the ninety day Intensive 
Transitional Treatment Program.  Along with securing VA 
benefits, the veteran had enrolled in the VA Vocational 
Rehabilitation program for retraining.  He moved to a 
Domiciliary transitional house in which he could reside for 
up to two years, intended to stay approximately one year, had 
sufficient income and savings for his own residence, attended 
group therapy for PTSD and was to start anger management 
classes.  His prognosis was considered good.    

VA outpatient records, dated from June 1996 to March 1998, 
show that that veteran actively participated in individual 
and group therapy and classes in communication skills and 
anger management.  He also took prescribed medication for his 
PTSD symptomatology.  

In December 1996, S.B.S., a readjustment-counseling therapist 
at the Vet Center said the veteran had attended six 
individual counseling sessions since April 1996.  

According to a December 1996 VA outpatient record, the 
veteran was eager to share his efforts at self-improvement 
and was described as an excellent role model. 

In January 1997, the veteran reported exacerbations of PTSD 
symptoms, including hyperarousal, sleep disruption, increased 
nightmares and trauma ruminations.  He had conflicts with 
roommates, chronic difficulties reacting to children and 
Asians and had started an assertiveness class to find 
alternatives to exploding.  The veteran said that medication 
definitely made a difference in coping with recent stressors.  

At his January 1997 personal hearing at the RO, the veteran 
testified that he started using drugs while serving in 
Vietnam and continued that use after discharge.  He described 
difficulty holding jobs, was a pressman for the Oregonian, 
during which time he used drugs and alcohol and was 
incarcerated for drug use.  The veteran reported combat-
related nightmares and sleep difficulty, resentment toward 
Asians and a combative and argumentative nature that affected 
his ability to maintain friendships.  He had recently 
developed a good relationship with his daughter and 
granddaughter.  The veteran reported that during the last 
seventeen months his PTSD symptoms had worsened because he 
was not drinking and using drugs to self-medicate, described 
more frequent dreams and anger outbursts and said he had 
chased an Asian person in the street.  

A March 1997 VA outpatient record reflects that the veteran 
discussed transitional housing and said he may be unable to 
work for quite some time because of future arm surgery.  In 
April 1997, he reported deteriorated sleep due to 
hypervigilance. 

A June 1997 VA record entry reflects some mood regression 
attributed to multiple stressors.  The veteran described 
disrupted sleep, increased pessimism and disgruntled mood.  
He had been working up to sixty hours a week on several jobs, 
including car detailing, carpet steam cleaning, maintenance 
work and VA clothing room work.  The veteran planned to leave 
the transition housing and move in with a former CARS 
counselor and was going to quit the clothing room and 
maintenance jobs.  He was committed to sobriety and was eager 
for orthopedic intervention for his right hand to enable him 
to pursue Vocational Rehabilitation options.  

In September 1997, the veteran reported a hectic work 
schedule at the carpet cleaners.  He worked seven days a 
week, had difficult contact with an Asian-tenanted apartment 
complex and said his bosses understood, but were displeased, 
regarding his irascibility dealing with Asians.  The VA 
counselor noted that the veteran needed to be more assertive 
regarding his maximum capacity for hours worked.  An October 
1997 record indicates the veteran's awareness that his job 
hunt might require him to look for options with less 
interpersonal contact that could delay the process.  A GAF 
score of 51 was assigned.  In November 1997, the veteran 
reported a new relationship about which he was hopeful, but 
apprehensive, and frustration regarding a right arm disorder.  

In February 1998, a VA mental hygiene record shows that the 
veteran was eager for couples therapy, said work was 
stressful and described irritability as a problem.  The 
assessment described the veteran as still moderately 
symptomatic though medication helped.  A VA progress note 
dated the same month reveals that the veteran reported 
feeling tired and run out due to his increased workload.  He 
did commercial and home carpet cleanings and worked evenings 
and weekends.  A VA progress note dated in March 1998 
indicates that veteran and his fiancée attended couples 
therapy to resolve issues regarding parenting her children.  
The record also reveals he demonstrated a strong motivation 
for treatment and made gains in all areas.  

Pursuant to the Board's January 1998 remand, the veteran 
underwent VA examination for PTSD in June 1998.  According to 
the examination report, the veteran lived with his fiancée 
and her two children and they planned to marry in July.  He 
worked as a carpet cleaner and earned approximately $4,000 
last year.  The veteran described his past substance abuse 
problem, was clean and sober for about three years and had 
not worked regularly since 1991 or 1992.  The veteran 
complained of chronic anxiety and feelings of depression.  He 
had trigger points, such as hearing a helicopter or loud 
noises.  The veteran had problems with anger management and 
sleep difficulty due to combat-related dreams.  He received 
individual and marriage counseling at a VA medical center, 
took prescribed medication and was trying to get his life 
together, with some success. 

According to the examination report, the veteran stated that 
it was a tremendous shock to him to be in Vietnam and, as he 
described the experience, he became more noticeably agitated.  
He enjoyed fishing, was close to the woman with whom he lived 
and was trying to get along with her teenage children.  
Further, on examination, the veteran was described as 
casually, but neatly, dressed with short hair and a mustache.  
He was extremely jittery and fidgeted constantly.  This was 
quite noticeable and the veteran said it was a problem he had 
since returning from Vietnam.  The veteran appeared to be 
depressed, but denied being suicidal.  He had trouble talking 
about Vietnam, became more noticeably distressed when he did 
and indicated that he was trying to learn to talk about 
things in veterans group sessions.  There was no evidence of 
psychosis and his thought processes were generally organized.  
The veteran talked about having visions of Vietnam but he did 
not have true hallucinations or delusions.  He was well 
oriented, his memory was a bit troubled and he reported a 
little problem with immediate memory but was otherwise all 
right.  He was concrete on proverbs and his cognitive 
functioning was adequate.  

Further, the Axis I diagnoses were PTSD, chronic and fairly 
severe and past history of polysubstance and alcohol abuse, 
none for a few years now, and dysthymic disorder (chronic 
depression) probably related to his Vietnam experiences.  The 
VA examiner noted that the veteran was a very socially 
isolated person who was emotionally volatile with some anger 
problems and chronic depression.  A GAF score of 45 was 
assigned, denoting serious symptoms with some major 
impairment in work and interpersonal relations.  According to 
the VA examiner, the veteran was certainly struggling, trying 
very hard to put his life together and had settled down 
somewhat.  The veteran planned to be married and was quite 
involved in treatment, was clean and sober and was able to do 
a little work but had significant financial needs.  It was 
further noted that in the past, the veteran was essentially 
homeless for a while.  The VA examiner said that the 
veteran's PTSD symptoms were the same as they were 
previously.  The veteran made a little bit of improvement, 
but his situation was still very fragile and very tenuous. 

In September 1998, the RO assigned a 70 percent disability 
evaluation to the veteran's service-connected PTSD.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule, pertaining to mental disorders to ensure 
that current medical terminology and unambiguous criteria are 
used.  38 C.F.R. §§ 4.125 to 4.130 (1999).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R. 

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
March 1996.  The statement of the case, dated October 1996, 
and the supplemental statement of the case dated May 1997, 
referred to old regulations.  The September 1998 supplemental 
statement of the case evaluated the veteran's claim under the 
new regulations.  The veteran was afforded an opportunity to 
comment on the RO's action and did not choose to do so.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old, pre-November 1996 criteria, a 70 percent 
disability rating under Diagnostic Code 9411, 38 C.F.R. 
§ 4.132 (1996), was assigned for PTSD where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  A 100 percent evaluation was warranted (1) 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  Id.  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130, for PTSD, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (1999).  A 70 percent rating is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) has 
held that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, pursuant to Rhodan v. West, 12 Vet. 
App. 55 (1998), the old rating criteria is for application 
previous to the effective date of the change and both the old 
and new rating criteria are for consideration as of the 
effective date of the regulatory change, November 7, 1996.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102 
(1999), requiring that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); 61 Fed. Reg. 52698.  In light of the above, the Board 
shall consider all of the veteran's various symptoms in 
assigning a rating for the veteran's PTSD.  See Mittleider v. 
West, 11 Vet. App. at 182.

A.  Prior to June 1, 1997

After considering all the evidence of record, it is the 
judgment of the Board that the schedular rating for a 100 
percent rating are met as the veteran's PTSD effectively 
resulted in total occupational and social impairment for the 
period prior to June 1, 1997.  The Board finds that the 
medical evidence is consistent in showing that the veteran 
was unemployable due to the disability at issue prior to June 
1, 1997.  In fact, when VA hospitalized him in November 1995, 
he was homeless and, in March 1996, he told a VA examiner he 
had been homeless since 1991 and the physician described the 
veteran as significantly impaired due to PTSD.  In reaching 
this decision, the Board recognizes that the veteran's 
capability to work during the time period in question was 
adversely affected by his substance abuse.  Nevertheless, the 
record also establishes that he was treated for chronic, 
debilitating symptoms not dissociable from the service-
connected PTSD that included emotional volatility, chronic 
depression and anger problems and that, for all intents and 
purposes, precluded him from gainful employment.  Moreover, 
in March 1996, the VA examiner observed that the veteran's 
substance abuse and dependence appeared to be an effort for 
self-medication.  Resolving the benefit of the doubt in the 
veteran's favor, the Board concludes that the criteria for 
the assignment of a 100 percent rating for PTSD, under both 
the old and new regulations, have been satisfied for the 
period prior to June 1, 1997.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, Diagnostic Code 9411, prior to November 7, 
1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411, 
effective November 7, 1996.

B.  From June 1, 1997

It is further the opinion of the Board that the criteria for 
a schedular rating in excess of 70 percent, from June 1, 
1997, have not been met as the veteran's PTSD resulted in no 
more than severe occupational and social impairment.  In June 
1997, he reported working as a carpet cleaner and car 
detailer and subsequent VA medical records document that he 
worked as a carpet cleaner and lived in VA transitional 
housing.  While in September 1997, the veteran described 
difficulty working in Asian tenanted areas, he said his 
bosses were understanding, albeit confrontational, about his 
irascibility and he continued working.  VA treatment records 
describe the veteran as motivated and successfully completing 
anger management classes, attending individual and group 
therapy sessions and demonstrating compliance with taking 
prescribed medication that was effective in treating his PTSD 
symptomatology.  

While in June 1998, a VA examiner described the veteran as 
socially isolated and emotionally volatile with anger 
problems and chronic depression, the physician also said the 
veteran had made a little bit of improvement.  The veteran 
was able to do a little bit of work for money, reported 
living with his fiancée and her teenage children and intended 
to marry soon.  His current Global Assessment of Functioning 
(GAF) score was 45, denoting serous symptoms with some major 
impairment in work and interpersonal areas.  GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'" Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).  Although the examiner 
described the veteran's PTSD as fairly severe and said the 
symptoms were about the same as they were previously, the 
Board observes that the evidence of record since June 1997 
actually does, in fact, demonstrate some improvement.  The 
evidence indicates that the veteran was working, had moved 
out of VA transitional housing and into a private residence 
and established a positive relationship with a woman whom he 
intended to marry.  Additionally, the veteran and his fiancée 
attended couples therapy to resolve parenting issues 
regarding her children with whom he also lived and he 
reported having a good relationship with his daughter and 
granddaughter.  Moreover, the veteran was oriented on 
examination.  Persistent delusions, gross inappropriate 
behavior or other symptoms as to warrant a 100 percent 
evaluation under the new criteria are not demonstrated.  
Similarly, as for the old rating criteria for a 100 percent 
evaluation, neither virtual isolation, totally incapacitating 
psychoneurotic episodes, nor a demonstrable inability to work 
are shown.  Accordingly, the preponderance of the evidence is 
against a rating in excess of 70 percent for the veteran's 
service-connected PTSD from June 1, 1997.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.132, Diagnostic Code 9411, 
prior to November 7, 1996; 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective November 7, 1996.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).







ORDER

A 100 percent rating for PTSD is granted for the period prior 
to June 1, 1997, subject to the laws and regulations 
governing the payment of monetary benefits.

A rating in excess of 70 percent for PTSD, from June 1, 1997, 
is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 


